Execution Version


FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of November 27, 2019, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A. WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.


B. WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make amendments to the Credit Agreement as set forth herein.


C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:


Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
2.1    Amendments to Section 1.01.
(a)    The following definitions are hereby added to the Credit Agreement in
their entirety where alphabetically appropriate, in each case, to read as
follows:
“Budget” shall mean the budget delivered by the Borrower pursuant to Section
8.01(n)(ii)(B).
“Variance Period” has the meaning assigned to such term in Section 8.01(r).


007870-0083-32715760

--------------------------------------------------------------------------------




2.2     Amendment to Section 2.07(b). The first sentence of Section 2.07(b) of
the Credit Agreement is hereby amended and restated to read as follows:
The Borrowing Base shall be redetermined July 1, 2019 and December 16, 2019 and
thereafter, semi-annually on or about May 1st and November 1st of each year, in
each case in accordance with this Section 2.07 (each such redetermination, a
“Scheduled Redetermination”), and, subject to Section 2.07(d), such redetermined
Borrowing Base shall become effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank(s) and the Lenders on the date of such
applicable redetermination.
2.3     Amendment to Section 3.04(c)(ii)(B). Section 3.04(c)(ii)(B) of the
Credit Agreement is hereby is hereby amended and restated to read as follows:
(B)     (1) with respect to any Borrowing Base Deficiency that exists (if any)
upon the December 16, 2019 Scheduled Redetermination, promptly notify the
Administrative Agent that it shall pay off such Borrowing Base Deficiency in not
more than four equal installments and then, commencing on the 30th day after the
Deficiency Date and continuing on the same day of each month for the next three
(3) months thereafter (for a total of up to four (4) payment dates), prepay the
Borrowings in an amount equal to one-fourth (1/4th) of such Borrowing Base
Deficiency (as such Borrowing Base Deficiency may be further increased or
reduced during such four (4) month period as a result of a Borrowing Base
redetermination or other adjustment of the Borrowing Base pursuant to the
Borrowing Base Adjustment Provisions) so that the Borrowing Base Deficiency (as
such Borrowing Base Deficiency may be further increased or reduced during such
four (4) month period as a result of a Borrowing Base redetermination or other
adjustment of the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions) is reduced to zero within 120 days of the Deficiency Date, and
(2) with respect to any Borrowing Base Deficiency that exists upon any
redetermination or adjustment of the Borrowing Base in accordance with
Section 2.07 or Section 2.08(b) (other than the December 16, 2019 Scheduled
Redetermination), promptly notify the Administrative Agent that it shall pay off
such Borrowing Base Deficiency in not more than six equal installments and then,
commencing on the 30th day after the Deficiency Date and continuing on the same
day of each month for the next five (5) months thereafter (for a total of up to
six (6) payment dates), prepay the Borrowings in an amount equal to one-sixth
(1/6th) of such Borrowing Base Deficiency (as such Borrowing Base Deficiency may
be further increased or reduced during such six (6) month period as a result of
a Borrowing Base redetermination or other adjustment of the Borrowing Base
pursuant to the Borrowing Base Adjustment Provisions) so that the Borrowing Base
Deficiency (as such Borrowing Base Deficiency may be further increased or
reduced during such six (6) month period as a result of a Borrowing Base
redetermination or other adjustment of the Borrowing Base pursuant to the
Borrowing Base Adjustment Provisions) is reduced to zero within 180 days of the
Deficiency Date,
2.4     Amendment to Section 8.01. Section 8.01 of the Credit Agreement is
hereby amended by inserting the following new clause (r) immediately after the
presently existing clause (q):
(r) Variance Reports. No later than 5:00 p.m. (New York time) on the last
Business Day of each week, beginning on November 24, 2019, the Borrower shall
deliver to the


    
007870-0083-32715760

--------------------------------------------------------------------------------




Administrative Agent, a statement of actual cash inflows and outflows, for the
Borrower and the other Loan Parties on a consolidated basis, for the immediately
preceding week (each such week, a “Variance Period”), together with a comparison
to the Budget for the corresponding period and a detailed explanation of any
variance in excess of ten percent (10%) of the projected aggregate cash expenses
and disbursements for such Variance Period, as set forth in the then applicable
Budget.
2.5     Amendment to Article 8. Article 8 of the Credit Agreement is hereby
amended by inserting the following new Section 8.24:
Section 8.24    Cooperation. The Borrower will, and will cause each other Group
Member to, cooperate fully with the Administrative Agent in connection with any
of their ongoing financing, acquisition or divestiture efforts, including,
without limitation, providing all information and documents reasonably requested
by the Administrative Agent (or Lenders acting through the Administrative Agent)
in connection therewith and by holding a weekly telephonic update meeting
(unless otherwise agreed to by the Administrative Agent in its sole discretion),
and providing each of the Administrative Agent (for the benefit of the Lenders)
and their respective agents, consultants and advisors, at any time during normal
business hours, upon reasonable notice, reasonable access to its employees,
management, advisors, consultants and legal counsel. Anything to the contrary
contained herein notwithstanding, including the immediately preceding sentence,
(a) none of the Borrower or any other Group Member, nor any officer, employee or
advisor thereof shall be required to provide any information which is subject to
any binding confidentiality agreement which has not been entered for the express
purpose of limiting disclosure to the Administrative Agent or the Lenders and
(b) none of the Borrower or any other Group Member waives any right to
attorney-client privilege and the attorney(s) of each of the Group Members shall
not be required to provide the Administrative Agent and the Lenders and their
respective agents, consultants and advisors with any information subject to
attorney-client privilege or consisting of attorney work product.
Section 3     Conditions Precedent to Effective Date. This Agreement shall
become effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
3.1     The Administrative Agent and the Lenders, shall have received
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement (including, the fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, counsel to the Administrative Agent).
3.2     The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting the Required Lenders, counterparts of
this Agreement signed on behalf of such Persons.
3.3     As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case


    
007870-0083-32715760

--------------------------------------------------------------------------------




such applicable representation and warranty shall be true and correct), except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such earlier date
and (b) no Default, Event of Default or Borrowing Base Deficiency has occurred
and is continuing.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 4    Miscellaneous.
4.1    The amendments and agreements contained herein, shall not be a consent,
waiver or agreement by the Administrative Agent or the Lenders of any Defaults
or Events of Default, as applicable, which may exist or which may occur in the
future under the Credit Agreement or any other Loan Document, or any future
defaults of the same provision waived hereunder (collectively, “Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Violations, (b) except as set
forth herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, as applicable. Nothing in this letter shall be construed to be a
consent by the Administrative Agent or the Lenders to any Violations.
4.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
4.3    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing,
(d) acknowledges that it is a party to


    
007870-0083-32715760

--------------------------------------------------------------------------------




certain Security Instruments securing the Secured Obligations and agrees that
according to their terms the Security Instruments to which it is a party will
continue in full force and effect to secure the Secured Obligations under the
Loan Documents, as the same may be amended, supplemented or otherwise modified,
and (e) hereby authorizes and directs any Secured Party which is a deposit bank
at which accounts of any Loan Party are held to deliver to the Administrative
Agent a report reflecting the balances of such accounts of the Loan Parties, as
may be requested by the Administrative Agent.
4.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
4.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
4.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.7    Payment of Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.03 of the Credit Agreement. In accordance with Section
12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent.
4.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
4.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
4.10    Loan Documents. This Agreement is a Loan Document.


    
007870-0083-32715760

--------------------------------------------------------------------------------




4.11    GENERAL RELEASE.
(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY
KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER
RELEASEE PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT
THE FOREGOING SHALL NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EACH LOAN PARTY FURTHER AGREES
THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
4.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.


    
007870-0083-32715760

--------------------------------------------------------------------------------




(b)    THE PROVISIONS OF THIS SECTION 4.11 SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF
THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
(c)    EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE
RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE
USED AS A BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING
WHICH MAY BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
SUCH RELEASE.
[Signature Pages Follow]




    
007870-0083-32715760

--------------------------------------------------------------------------------


Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President, and
 
            Chief Financial Officer




GUARANTORS:


BRUSHY RESOURCES, INC.
HURRICANE RESOURCES LLC
IMPETRO OPERATING LLC
LILIS OPERATING COMPANY, LLC
IMPETRO RESOURCES, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President, and
 
            Chief Financial Officer







007870-0083-32715760

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann            
Name:    Melissa Guzmann
Title:    Director


    
007870-0083-32715760

--------------------------------------------------------------------------------






LENDERS:
SUNTRUST BANK,
as a Lender

By:    /s/ Benjamin L. Brown        
Name:    Benjamin L. Brown
Title:    Director


    
007870-0083-32715760

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Michael P. Robinson        
Name:    Michael P. Robinson
Title:    Vice President


    
007870-0083-32715760

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:        /s/ Bryan J. Matthews            
Name:    Bryan J. Matthews
Title:    Authorized Signatory
By:        /s/ Megan Kane            
Name:    Megan Kane
Title:    Authorized Signatory


    
007870-0083-32715760